DETAILED ACTION
Claim Objections/Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 12-18, 20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Depemeeb et al. (WO2018/169442), evidenced by machine translation.
Depemeeb provides a bioresorbable biological matrix for repairing bone tissue defects. The product is made by a method of obtaining a biological material, such as auto-, allo- or xeno- bone material (see page 7) (see instant claim 1), wherein the bone material may be subject to a cleaning step by treatment with supercritical fluid (see page 2) (see instant claims 1, 12 and 23) at a pressure of 250 bar (25 MPa) and at a temperature of 50oC (see page 7) . Given that these values are sufficiently close to instant claims 2 and 17, one of ordinary skill would expect similar oC (see page 6 and claim 7) (see instant claims 8 and 20).  Depemeeb teaches that their matrix may be impregnated with a biologically active substance, such as TGF (a cytokine) (see instant claim 14), wherein the biologically active substance is impregnated in supercritical media. (see page 7) (see instant claims 1 and 13) during the sterilization process which may occur at 20oC (see page 3).  Although Depemeeb is silent as to the biologically active agent being within the materials pores, such an outcome would be necessary as a) Depemeeb teaches that the bones are ‘porous’ and b) Depemeeb teaches that the active material is “impregnated” into the bone (see instant claim 16). 
The bone material may be cleaned with a solution comprising hydrogen peroxide in an amount of 0.1-5% by weight of the solution (see page 5) (see instant claims 3 and 18). Although hydrogen peroxide is not included in the supercritical treatment step, but rather in the “rough cleaning” step which occurs immediately before it (see claim 9) which includes washing the bone material with water (see page 5) (see instant claim 5), it would have been obvious to modify Depemeeb such that the hydrogen peroxide be included in the supercritical step of cleaning as changing the sequencing of adding ingredients is indicia of obviousness. See MPEP 2144.04(IV)(C). Here, it would have been obvious to modify the supercritical treatment portion of the method to arrive at a process as instantly claimed with a reasonable expectation in cleaning the bone material. 
Depemeeb indicates that fresh bone may have the soft tissue manually removed from the bone (see page 3) and the bone may then be washed multiple times with phosphate-buffered oC (see page 3 and claim 1) (see instant claim 6).  Upon cleaning the bone with the phosphate-buffered saline solution, the bones may be cut to size (see page 2) (see instant claim 7).  
Regarding instant claim 15, although Depemeeb fails to teach their method as washing the sterilized bone material with phosphate-buffered saline, this would have been obvious because changing the order of steps is not considered inventive. See MPEP 2144.04(IV)(C).
The only difference between Depemeeb and the instant claims is that Depemeeb does not teach the claimed method in a single embodiment, or with sufficient specificity to be anticipatory.  The specific combination of steps claimed is taught within the teaching of Depemeeb, but ‘such ‘picking and choosing’ of said steps does not necessarily give rise to anticipation.   Where, as here, the reference does not provide any explicit motivation to select this specific combination of variables, anticipation cannot be found.  However, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  See MPEP 2141(I).  Consistent with this reasoning, it would have been obvious to work within the framework set forth by Depemeeb to arrive at a method for preparing a bone scaffold such as that instantly claimed with areasonable expectation for success.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.


Claims 4 and 19 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Depemeeb et al. (WO2018/169442), evidenced by machine translation as applied to claims 1-3, 5-8, 12-18, 20 and 23 above, and further in view of Matthews et al. (US 2010/0080790).
Depemeeb fails to teach the volume ratio of hydrogen peroxide solution to the supercritical fluid as being between 1:1000 to 1:2000.  
Matthews is directed to a sterilization process using high-pressure carbon dioxide. It is taught that the method of using high pressure carbon dioxide may be supplemented to include oxidizing microbidcidal agents, such as hydrogen peroxide, in a concentration of less than about 1000 ppm (see [0078]) in the supercritical carbon dioxide phase of the sterilization process. 1000 ppm is equivalent to a weight ratio of hydrogen peroxide to the carbon dioxide of 0.001:1 which is equivalent to 1:1000 (see instant claim 4). Thus, given that it was known that such ratios are known as suitable to yield sterilizing benefit, such would have been an obvious ratio to use in the process of Mepemeeb with a reasonable expectation for success.  It’s noted that Matthews teaches that the amount of hydrogen peroxide is variable, e.g. less than 1000 ppm, and thus would encompass larger hydrogen peroxide:carbon dioxide ratios such as that recited by instant claim 19.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.



Claims 9, 10, 21 and 22 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Depemeeb et al. (WO2018/169442), evidenced by machine translation as applied to claims 1-3, 5-8, 12-18, 20 and 23 above, and further in view of Matthews et al. (US 2010/0080790) and Qing-Qing et al. (US 9649408; of record).
Depemeeb fails to teach the sterilization process as comprising a peroxyacetic acid solution comprising between 5-20% by weight of the acid wherein the solution further comprises hydrogen peroxide and are mixed at a volume ratio of peroxyacetic acid to hydrogen peroxide of 1:9 to 9:1. 
Qing-Qing is directed to methods of sterilizing bone/bone components by treating a bone material with supercritical carbon dioxide (see claim 1) and a sterilant which include peracetic acid (peroxyacetic acid) and hydrogen peroxide wherein the peracetic acid is present in an amount of 10-14% and the hydrogen peroxide is present from 1-3% (see claim 5) (see instant claim 9). Thus, it would have been obvious to modify Depemeeb’s method such that the sterilization step further included peracetic acid as combining prior art elements according to known methods to yield predictable results is indicia of obviousness. See MPEP 2143(I)(A). It’s noted that the weight ratio of the components overlap with that of instant claim 10, e.g. 10% peracetic acid and 3% hydrogen peroxide yield a ratio of 3:1.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/KYLE A PURDY/Primary Examiner, Art Unit 1611